Citation Nr: 0825763	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-40 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), to include whether service 
connection can be granted.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana.

The Board observes that, in an October 2005 Supplemental 
Statement of the Case and Decision Review Officer Decision, 
the RO reopened and denied the veteran's claim of service 
connection for PTSD.  Despite the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001)

In June and December 2006, the veteran submitted additional 
evidence to the Board with a waiver of initial RO 
consideration of the evidence.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include major depression 
and anxiety disorder, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; this decision 
was not appealed.

2.  New and material evidence has been received since the 
June 2000 rating decision in support of the veteran's claim 
of service connection for PTSD.

3.  Competent and persuasive medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final June 2000 RO decision, and thus the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2007).

2.  PTSD was not incurred in active service. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In this decision, the Board reopens the veteran's claim for 
service connection for PTSD which represents a complete grant 
of the benefits sought on appeal.  See Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, no discussion of VA's duties to 
notify and assist is required with respect to this issue.

With regard to adjudicating the reopened claim for service 
connection for PTSD, the RO provided the appellant pre-
adjudication notice by a letter dated in July 2004.  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran a physical 
examination.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

The veteran's claim for service connection for PTSD was last 
denied by a June 2000 rating decision.  He was advised of 
this rating decision in a June 2000 letter.  He did not, 
however, file a notice of disagreement and that rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

In a July 2004 written statement, the veteran indicated that 
he was again seeking service connection for PTSD.  To reopen 
a claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the final decision in October 2002.  The credibility of new 
evidence is to be presumed. See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The veteran's claim for service connection for PTSD was last 
denied by the RO in June 2000 because the evidence at that 
time presented no confirmed diagnosis of PTSD to support the 
claim.  Since the June 2000 rating decision, medical evidence 
has been received showing a diagnosis of PTSD.  Specifically, 
the veteran has submitted private medical treatment records 
dated in 2006 showing a diagnosis of PTSD.  This evidence 
goes to the previously unestablished element relating to the 
veteran's current disability.  The Board therefore finds that 
the evidence received since the June 2000 RO decision is both 
new and material.  Accordingly, the claim is reopened. 

Service Connection

Having determined that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for PTSD, the Board must adjudicate this claim on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)); a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).

As to the existence of a stressor, a veteran's assertions of 
non-combat service stressors are not sufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The veteran contends that he has PTSD due to the time he 
spent in Cuba in 1962 during the Cuban Missile Crisis.  He 
sated that he was ordered to go to the Marine base at 
Guantanamo Bay and that he was informed that the Soviet Union 
had nuclear weapons there and the possibility of war was 
real.  He does not relate any specific events that occurred 
to him, but states that the overall danger and tension of the 
world being on the brink of nuclear war evoked great fear.  
He maintains that he has never gotten over the fear and has 
recurring thoughts and dreams related to that history.

The veteran underwent VA psychiatric examination in March 
1999.  PTSD was not diagnosed.  The examiner stated that 
while the veteran reported a few symptoms of PTSD, they do 
not meet the full criteria for that diagnosis. 

Lay statements were received from the veteran's brother and 
three friends in September 2004.  They all attested to the 
veteran being different after his service during the Cuban 
Missile Crisis.  They noted that the veteran was troubled, 
detached and distant after returning from service.   

The veteran was diagnosed as having PTSD in a December 2004 
VA progress note.  The same examiner in a May 2005 progress 
note, diagnosed the veteran as having depression.   

The veteran underwent a VA psychiatric examination in July 
2005.  PTSD was not diagnosed.  The examiner stated that 
during the interview and testing on this occasion, no 
information was obtained that would result in fundamentally 
different conclusions from the VA examination that was 
conducted in 1999.  The examiner concluded that at the time 
of the current assessment, the veteran did not meet the 
diagnostic criteria for PTSD associated with his military 
experience.  It was also noted that the veteran's preliminary 
diagnosis of PTSD that was made by a VA psychiatrist in 
December 2004, was subsequently dropped by that same 
psychiatrist for a diagnosis of major depressive disorder.

In a July 2005 addendum, the VA examiner emphasized that the 
veteran participated in a psychological assessment and that 
he did not met the DSM-IV diagnostic criteria for PTSD.  

The veteran submitted an April 2006 disability determination 
from the Social Security Administration.  The report 
indicated that the veteran had various impairments but did 
not show a diagnosis of PTSD.  

The veteran submitted a private mental health treatment 
records dated in 2006 which shows a diagnosis of PTSD.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).
 
The Board acknowledges that the 2006 private medical record 
shows a diagnosis of PTSD; however, such a diagnosis is of 
questionable probative value. The basis for the diagnosis is 
unknown, as the record includes no reported stressors 
underlying the diagnosis. 

By contrast the overwhelming medical evidence indicates that 
the veteran does not have PTSD.  The March 1999 VA examiner 
concluded that the veteran's symptoms did not meet the 
criteria for PTSD.  A December 2004 VA examiner who initially 
diagnosed the veteran as having PTSD, subsequently changed 
the diagnosis to depression.  Lastly, a July 2005 VA examiner 
concluded that the veteran did not have PTSD.  In particular, 
the July 2005 VA examiner elicited history from the veteran 
pertaining to his alleged stressors for his claimed PTSD and 
conducted a comprehensive mental status examination.  The 
July 2005 VA examiner also had reviewed the veteran's claims 
file, to include his medical records. Further, the July 2005 
VA examiner gave a rationale for opining why the veteran did 
not meet the criteria for a diagnosis of PTSD.

Accordingly, the Board finds that the 2006 private medical 
record is not competent evidence to show a diagnosis of PTSD.  
The Board does find that the weight of the medical evidence 
indicates that the veteran does not have a diagnosis of PTSD. 

In addition to the medical evidence, the Board has considered 
the veteran's statement as well as those of his brother and 
friends.  While the Board does not doubt the sincerity of the 
veteran's belief that he has a current diagnosis of PTSD that 
is related to in-service stressors, this claim turns on a 
medical matter.  As a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For that reason, the veteran's 
unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claim.

As the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.

Service connection for PTSD is denied.


REMAND

During the course of this appeal, the veteran filed a claim 
seeking entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and anxiety 
disorder.   The RO denied the veteran's claim in a February 
2006 rating decision.  In December 2006, the veteran filed a 
notice of disagreement with the RO's decision on his acquired 
psychiatric disorder claim.  Consequently, the Board must 
remand this issue for the RO to issue a statement of the case 
(SOC) and to give the veteran an opportunity to perfect an 
appeal of such issue by submitting a timely substantive 
appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must provide the veteran and his 
representative with a statement of the 
case addressing the issue of entitlement 
service connection for an acquired 
psychiatric disorder, to include major 
depression and anxiety disorder.  The 
veteran must be advised of the necessity 
of filing a timely substantive appeal if 
he wants the Board to consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


